                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR19-0146-JCC
10                              Plaintiff,                     ORDER
11          v.

12   MARIE CHRISTINE FANYO-PATCHOU,
     RODRIGUE FODJO KAMDEM, and
13   CHRISTIAN FREDY DJOKO,
14                              Defendants.
15
     1




16          This matter comes before the Court on the Defendant Marie Christine Fanyo-Patchou and
17   the Government’s (collectively, “the moving parties”) joint motion to continue the trial date and
18   pretrial motions deadline (Dkt. No. 146). The moving parties ask the Court to continue the trial
19   until September 21, 2020. (Id. at 2.) Ms. Fanyo-Patchou has filed a speedy trial waiver up to and
20   including September 30, 2020. (Dkt. No. 147 at 1.) Defendant Rodrigue Fodjo Kamdem is
21   unwilling to file a speedy trial waiver beyond June 2020, 1 and Defendant Christian Fredy Djoko
22

23   1
       The Court acknowledges Mr. Kamdem’s reasons for not agreeing to a September trial date and
24   takes those reasons seriously. (See Dkt. No. 146 at 7.) Mr. Kamdem, along with his co-
     defendants, has been released subject to restrictive pretrial conditions. (Dkt. Nos. 35 at 1, 88 at 1,
25   133 at 1.) Those conditions make it difficult—and sometimes impossible—for Mr. Kamdem to
     travel freely. (See id. at 7.) Still, the Court finds that a continuance is necessary to give defense
26   counsel the ability to adequately prepare and to prevent a miscarriage of justice.

     ORDER
     CR19-0146-JCC
     PAGE - 1
 1   is unwilling to file any speedy trial waiver at all. (See Dkt. No. 146 at 6–7.) The Court must

 2   therefore decide whether to move the trial date to September 21, 2020, despite Mr. Kamdem’s

 3   and Mr. Djoko’s decisions to not sign waivers that include that date.

 4           The Speedy Trial Act requires that “[i]n any case in which a plea of not guilty is entered,

 5   the trial of a defendant . . . shall commence within seventy days from the filing date (and making

 6   public) of the information or indictment, or from the date the defendant has appeared before a

 7   judicial officer of the court in which such charge is pending, whichever date last occurs.” 18

 8   U.S.C. § 3161(c)(1). However, certain “periods of delay shall be excluded in computing the time
 9   within which . . . the trial . . . must commence.” Id. § 3161(h). The Act lists several types of
10   excludable delay, see id. § 3161(h)(1)–(6), and also allows exclusion if “the court sets forth, in
11   the record of the case, either orally or in writing, its reasons for finding that the ends of justice
12   served by [a continuance] outweigh the best interest of the public and the defendant in a speedy
13   trial,” see id. § 3161(h)(7)(A). In making such a finding, the court must consider certain non-
14   exhaustive factors. See id. § 3167(h)(7)(B).
15           At least some form of continuance is necessary in this case given Defendants’ pending
16   motion to dismiss (Dkt. No. 138). That motion raises complex First Amendment issues, (see id.
17   at 1–5), and the parties—including Mr. Kamdem and Mr. Djoko—have asked for additional time
18   to brief those issues, (see Dkt. No. 145 at 1–2). Any delay resulting from the disposition of

19   Defendants’ motion is excludable time under 18 U.S.C. § 3161(h)(1)(D).

20           The moving parties also argue that a continuance is necessary because of the complex

21   nature of the case and the need for additional discovery. (See Dkt. No. 146 at 3–7.) The

22   Government has provided over 6,000 pages and digital files to the defense. (Id. at 4.) Many of

23   those pages are in French, and defense counsel still needs to have independent translators review

24   the Government’s translations. (Id.) In addition, certain discovery issues remain outstanding. (Id.

25   at 3–4.) Those issues include defense counsel’s request for immigration documents relating to

26   both the complaining witness and Government interviews of witnesses in the United States and


     ORDER
     CR19-0146-JCC
     PAGE - 2
 1   Cameroon. (Id. at 4.) Once those discovery materials are produced, defense counsel may need to

 2   conduct its own investigation in Cameroon. (Id.)

 3          Having considered the moving parties’ arguments for a continuance and the relevant

 4   record, the Court agrees that a continuance is necessary. The Court FINDS as follows:

 5          1.       Failure to grant a continuance would likely result in a miscarriage of justice. See

 6                   18 U.S.C. § 3161(h)(7)(B)(i). The parties need further time to translate and review

 7                   a large volume of materials produced during discovery. (See Dkt. No. 146 at 4). In

 8                   addition, important discovery may still need to take place. (See id.)
 9          2.       The case is so unusual and complex that it is unreasonable to expect adequate
10                   preparation for pretrial proceedings and the trial itself within the time limits
11                   established by the Speedy Trial Act. See 18 U.S.C. § 3161(h)(7)(B)(ii). The
12                   Government has charged three defendants with cyberstalking and conspiracy to
13                   engage in cyberstalking. (See Dkt. No. 1 at 2–6.) The alleged conspiracy involves
14                   communications with many different people in multiple countries. (See id.) These
15                   allegations have raised complex factual and legal issues, including constitutional
16                   issues. (See Dkt. No. 138 at 1–5.)
17          3.       The additional time requested is a reasonable period of delay. Ms. Fanyo-Patchou
18                   has requested more time to prepare for trial, investigate the matter, gather

19                   evidence material to the defense, and consider possible defenses. (See Dkt. No.

20                   146 at 5.) In addition, counsel for both Mr. Kamdem and Mr. Djoko acknowledge

21                   that they need additional time to provide effective assistance of counsel. (Id. at 6–

22                   7.) Mr. Djoko’s counsel do not oppose the moving parties’ request for a

23                   continuance to September 2020. (Id. at 6.) Mr. Kamdem’s counsel do not oppose

24                   a continuance to June 2020 based on their client’s request. (Id. at 7.)

25          4.       The additional time requested between the current trial date and the new trial date

26                   is necessary to provide defense counsel reasonable time to prepare for trial


     ORDER
     CR19-0146-JCC
     PAGE - 3
 1                   considering their schedules and all of the facts set forth above.

 2          5.       The ends of justice will best be served by a continuance, and the ends of justice

 3                   outweigh the best interests of the public and Defendants in any speedier trial. See

 4                   18 U.S.C. § 3161(h)(7)(A).

 5          For the foregoing reasons, the Court GRANTS the moving parties’ motion to continue

 6   the trial date and pretrial motions deadline (Dkt. No. 146). The Court therefore CONTINUES the

 7   trial from February 3, 2020, to September 21, 2020, at 9:30 a.m. The time between the date of

 8   this order and the new trial date is excludable time under the Speedy Trial Act, pursuant to 18
 9   U.S.C. § 3161(h)(7)(A). The parties must file pretrial motions by August 14, 2020.
10          DATED this 30th day of January 2020.




                                                            A
11

12

13
                                                            John C. Coughenour
14                                                          UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0146-JCC
     PAGE - 4
